[Cite as Assn. of Cleveland Fire Fighters IAFF Local 93 v. Cleveland Dept. of Law, 2020-Ohio-4906.]




ASSOCIATION OF CLEVELAND FIRE                         Case No. 2020-00037PQ
FIGHTERS IAFF LOCAL 93
                                                      Judge Patrick M. McGrath
       Requester

       v.                                             JUDGMENT ENTRY

CITY OF CLEVELAND, DEPARTMENT
OF LAW

       Respondent

        {¶1} On August 11, 2020, a special master issued a report and recommendation
(R&R) in this public-records case. The special master recommends that the court (1)
find that the requester’s request was, in part, ambiguous “and/or” a request for a
comprehensive record that did not exist, (2) find that a claim for production of public
records that were reasonably identified has been rendered moot, and (3) assess court
costs equally between the parties. (R&R, 6.)
        {¶2} Neither party has filed timely written objections to the R&R, as permitted by
R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2), if neither party timely objects to a
special master’s report and recommendation, then this court is required to “promptly
issue a final order adopting the report and recommendation, unless it determines that
there is an error of law or other defect evident on the face of the report and
recommendation.”
        {¶3} Upon review, the court determines that there is no error of law or other
defect evident on the face of the R&R of August 11, 2020. The court adopts the special
master’s R&R, including the special master’s findings of fact, conclusions of law, and
recommendations contained in the R&R. Judgment is in favor of respondent. Court
costs are assessed equally against the parties in accordance with the special master’s
recommendation. The clerk shall serve upon all parties notice of this judgment and its
date of entry upon the journal.
Case No. 2020-00037PQ            -2-                  ENTRY




                                 PATRICK M. MCGRATH
                                 Judge
Filed August 31, 2020
Sent to S.C. Reporter 10/12/20